UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7127


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENYA LASHAN MARTIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.          Richard L.
Voorhees, District Judge. (5:05-cr-00009-RLV-DCK-16)


Submitted:   September 26, 2012           Decided:   November 5, 2012


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Kenya Lashan Martin, Appellant Pro Se.      William A. Brafford,
Assistant United States Attorney, Thomas A. O’Malley, Maria
Kathleen Vento, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte,
North Carolina; Amy Elizabeth Ray, Assistant United States
Attorney, Jill Westmoreland Rose, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenya     Lashan         Martin       appeals     the     district        court’s

denial of her 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

in her sentence pursuant to Amendment 750 to the U.S. Sentencing

Guidelines Manual (“USSG”). 1               In denying the motion, the district

court    stated    that   “[t]he       defendant’s          sentence      was    previously

reduced, in all counts, to 188 months in 2009.                            After applying

Amendment     750,    the     reduction           results     in    the       same   reduced

guideline range.”

            Pursuant        to       USSG     § 1B1.10,        when       a     defendant’s

applicable Guidelines range has been lowered by an amendment to

the Guidelines, the district court may reduce the defendant’s

term of imprisonment under § 3582.                   This court reviews an order

granting    or     denying       a     § 3582(c)(2)          motion       for    abuse      of

discretion.       United States v. Munn, 595 F.3d 183, 186 (4th Cir.

2010).     A district court abuses its discretion if it relies on

an   erroneous      factual      or    legal       premise.         DIRECTV,         Inc.   v.

Rawlins, 523 F.3d 318, 323 (4th Cir. 2008).

     1
        Martin   was   originally  sentenced   to  235   months’
imprisonment after pleading guilty to conspiracy to possess with
intent to distribute fifty grams or more of cocaine base, five
kilograms or more of cocaine, and 1000 kilograms or more of
marijuana, and to three counts of possession with intent to
distribute cocaine base, in violation of 21 U.S.C. §§ 841(a)(1),
846 (2006). In 2008, the district court reduced her sentence to
188 months’ imprisonment pursuant to Amendment 706 to the
Sentencing Guidelines.



                                              2
           The original presentence investigation report (“PSR”)

recommended that Martin be held responsible for three kilograms

of cocaine base.          At sentencing, however, the district court

found    only   that   Martin    was    accountable       for     at    least   1.5

kilograms of cocaine base.          After the 2008 sentence reduction

pursuant to § 3582(c)(2) and Amendment 706 to the Guidelines,

Martin’s    base    offense     level       was   thirty-six. 2         Under   the

Guidelines as amended by Amendment 750, the base offense level

for an offender responsible for 1.5 kilograms of cocaine base is

thirty-four.       USSG   § 2D1.1(c)(3).          Thus,   Martin’s      sentencing

range has been lowered by Amendment 750 to the Guidelines.                      The

district court’s conclusion that Amendment 750 does not provide

a basis for considering a further reduction of Martin’s sentence

was therefore erroneous.

           Accordingly, we vacate the district court’s order and

remand for reconsideration of the § 3582 motion. 3                     We dispense

with oral argument because the facts and legal contentions are


     2
       After application of a two-level enhancement for Martin’s
possession of a dangerous weapon, and a three-level reduction
for acceptance of responsibility, Martin’s total offense level
was thirty-five.
     3
       By this disposition, we indicate no view as to whether the
district court should further reduce Martin’s sentence, leaving
that discretionary determination to the lower court.           We
conclude only that Martin is eligible for a sentence reduction
pursuant to Amendment 750.



                                        3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.


                                                  VACATED AND REMANDED




                                    4